UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6492



FLOYD RAYMOND LOOKER,

                                               Plaintiff - Appellant,

          versus


OKEI MARSHALL RICHARDS, JR.; WILLIAM CIPRIANI;
OTHER UNKNOWN FEDERAL OFFICIALS,

                                              Defendants - Appellees,

          and


DAVID E. GODWIN, Esquire; J. C. RAFFETY,

                                                           Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-99-111-5)


Submitted:   August 17, 2001             Decided:   September 10, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Floyd Raymond Looker, Appellant Pro Se. Helen Campbell Altmeyer,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia;
Robert James D’Anniballe, Jr., MARSHALL, DENNEHEY, WARNER, COLEMAN
& GOGGIN, Weirton, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Floyd Raymond Looker appeals the district court’s orders

denying relief on his civil rights complaint. We have reviewed the

record and the district court’s opinions accepting the magistrate

judge’s recommendations and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.    See Looker v.

Godwin, No. CA-99-111-5 (N.D.W. Va. May 9, 2000; Mar. 14, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2